I am unable to concur in the foregoing opinion in its entirety. I agree that the evidence justifies the conclusion that, when the amount of the commission to be paid the brokers was taken up by the parties, it was agreed that the commission should be calculated in accordance with the schedule of rates fixed by the Seattle Real Estate Board, but I cannot agree that the parties ever specifically agreed on the amount of the commission. The letter of the defendant, relied upon by the majority to sustain the agreement, was written, as the trial court found and as I think the evidence very conclusively shows, under a misapprehension of the facts. He had not then seen the schedule, knew nothing if its provisions, and assumed that the amount of the commission had been calculated in accordance with the rates therein provided. Afterwards he learned of his mistake, *Page 686 
took the matter up with the brokers, when the third of the quoted letters was written to him. This letter, to my mind, conclusively shows that the defendant had correctly interpreted the agreement, and that the brokers themselves then understood that no specific agreement as to the amount of the commission had been reached prior thereto, or any agreement other than an agreement to pay in accordance with the rates prescribed by the schedule.
Nor can I agree that the schedule is inapplicable to the situation. It must mean, if it means anything at all, that, on the sale of a ground lease, the broker is to be paid the same rate of commission he would be paid had the sale been of the fee instead of the ground lease.
The real matter of difference between the parties is over the proper base to be used in calculating the commission. The brokers interpret the schedule to mean that the value of the fee, and not the value of the lease, is to be taken as the base, and as, in this instance, the fee was of the value of $500,000, they are entitled to a commission calculated according to the schedule rates on that base. The defendant, on the other hand, contends that the present value of the sale price of the lease is the base upon which the commission is to be calculated, and as the present value of the sale price is $125,000, the commission is much less than the brokers claim.
It is my opinion that the defendant's contentions are correct in the main. I cannot agree with his contention that he is only required to pay on the present worth of the sale price instead of the actual sale price, but I agree with him that the utmost he should be required to pay is the schedule rate on the actual sale price. This would amount to $5,750, and, since the brokers have been paid $5,000, a judgment should be *Page 687 
directed in their favor for the difference between these sums.
MITCHELL, J., concurs with FULLERTON, J.